Citation Nr: 1606071	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress  disorder.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1974.  This matter comes before the Board of Veterans' Appeals (Board) from January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
In June 2015, the Board remanded the appeal in order for VA treatment records and a VA examination to be obtained.  VA treatment records dated August 2013 to June 2015 were obtained and a VA examination was conducted in October 2015 and associated with the electronic claims file.

An October 2015 rating decision increased the Veteran's evaluation for PTSD to 30 percent effective January 10, 2011.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.

2.  The service-connected PTSD is not shown to preclude the Veteran from obtaining and maintaining substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130; Diagnostic Code 9411 (2015).

2.  The criteria for the assignment of a total rating due to individual unemployability by reason of service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for PTSD.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2015).  

Thus, because the notice that was provided before service connection was granted, by way of a January 2011 letter, was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating them.  In particular, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, Social Security Administration records, and VA examination reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further relevant evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
As the Board will discuss in its analysis, the Veteran was provided with psychiatric VA examinations in December 2011, March 2013, and October 2015.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.

The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015).  The Veteran has not contended otherwise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Laws and Regulations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of time, a practice known as "staged ratings," when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation of the disability on appeal is warranted.  

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which notes that PTSD is to be rated under the General Rating Formula for Mental Disorders.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The Veteran's service-connected PTSD is currently rated at 30 percent disabling, effective January 10, 2011.  For the reasons explained in detail below, the Board finds that a uniform disability rating of 50 percent rating is warranted throughout the appellate period.  

Analysis

The Veteran contends that his service-connected PTSD should be rated at higher level than currently awarded to him.  

At an initial VA psychiatric examination in December 2011, the VA examiner determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD; however, the examiner opined that the Veteran's anxiety disorder, not otherwise specified was at least as likely as not due to his experiences on active duty.  The examiner found that the Veteran was credible as to suffering an in-service assault.  The examiner found that the appropriate diagnosis for Axis 1 was Anxiety disorder, NOS, and assigned a GAF score of 60.  This score indicates functioning with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner opined that the Veteran experienced an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.
  
On mental status examination hygiene and grooming were appropriate and the Veteran was appropriate in volume, content, and flow, responses were appropriate in length and level of detail.  There were no difficulties in interaction and the Veteran had a broad affect.  However, there was some disturbance in mood, the examiner noted that the Veteran's affect was euthymic but somewhat blunted with no acute distress or agitation.  Judgment was intact and insight appropriate.  There were no difficulties with attention and concentration noted although the Veteran reported some short-term memory loss over the last year.  The examiner noted that the Veteran's history was notable for one suicide attempt in 1979, following a period of cocaine abuse, and one other attempt in 2009 involving an overdose in prescription medication.

The December 2011 examiner found that the appropriate diagnosis for Axis I was Anxiety disorder, NOS, and assigned a GAF score of 60.  This score indicates functioning with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner opined that the Veteran experienced an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

At a March 2013 VA examination in March 2013, the VA examiner determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran manifested an adjustment disorder at Axis I that was temporally and clinically unrelated to service.  The examiner noted that the Veteran's adjustment disorder was precipitated by unemployment, and growing financial and marital problems.  On examination, the Veteran was found to have mild anxiety and depressed mood attributable to his mood disorder.  The examiner noted that the Veteran had maintained a 38 year long marriage, that he assisted with care of his spouse's parents, and that the Veteran maintained a good relationship with his children and friends.  

The examiner noted that there was no evidence of ongoing of acute suicidality or homicidality.  The examiner noted that there were no findings of acute distress, self-neglect, psychomotor agitation, panic, speech or language disturbances, mood instability, blunting, or a formal thought disorder.  The examiner noted that cognitive examination showed no impairment in orientation, recall, attention, and calculation.  The examiner noted that judgement and reasoning were unimpaired.  The examiner opined that the Veteran would experience an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication

At an October 2015 VA examination, the examiner noted that the Veteran met the criteria for PTSD under DSM-V and that the Veteran's opioid substance abuse disorder was associated with his PTSD.  The Veteran had intact attention and concentration on mental status examination.  The examiner noted that the Veteran had intact judgment and insight and that while the Veteran had a history of suicidal ideation, the Veteran denied any current suicidal ideation or plan currently.  The Veteran was noted to manage his finances independently and he drove himself to the examination unaccompanied.  The examiner noted that the Veteran manifested symptoms of depressed mood, anxiety disturbances of mood and motivation, and a chronic sleep impairment due to his PTSD.  The examiner opined that the Veteran would experience an Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation as a result of his PTSD with opioid substance abuse disorder.

The Board has reviewed the record of evidence supplied by the Social Security Administration.  The record indicates that a disability determination in May 2011 noted the presence of affective disorder, anxiety disorder, and substance addiction and abuse disorder.  

To the extent it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In accordance with the most recent VA examination, the Board finds that the Veteran's psychiatric symptoms have been attributed to his service-connected PTSD, including the substance abuse disorder noted at the October 2015 VA examination and the Board considers the SSA determination to reflect service-connected symptoms.  

The SSA records reference an August 2010 assessment of the Veteran's major depressive disorder.  The Veteran was noted to be cooperative, socially appropriate with a depressed mood, flat affect, normal speech, no delusions obsessions, and compulsions.  The Veteran was noted to have logical, linear and goal directed though.  The Veteran had adequate concentration, intact memory, and good judgment.  The Veteran was noted to have a well-documented mental health impairment culminating in a 2010 overdose attempt on his spouse's Xanax.  Although the Veteran reported short-term memory loss, on examination the Veteran was found to have intact memory.  The Veteran was shown to be capable of reporting to court for hearings, attending doctor's visits for pain management and vocational rehabilitation as referred by a doctor post-hospitalization.  The Veteran was noted to socialize, though he has limits due to physical pain.  This assessment noted that the evidence suggested that the Veteran was capable of at least low stress work.  The rationale for this opinion was that the Veteran had not manifested mental functioning of significant concern; that is from a psychological perspective, he presents with no impaired activities of daily living functioning and no evidence of socialization deficit.  

The Board has reviewed the VA treatment record and finds that the VA examinations of record adequately encompass the Veteran's PTSD symptoms.  The Veteran receives treatment for his PTSD at the Salt Lake City VAMC and these records are associated with the electronic file.  For evaluation purposes, the Board finds that the VA examination records and SSA records provide a complete and accurate depiction of the Veteran's service-connected PTSD and the resultant impairment.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In consideration of the criteria for an evaluation in excess of 30 percent, the Board has determined that an evaluation of 50 percent for the Veteran's PTSD is warranted.  See 38 C.F.R. § 4.7.  As to the assignment of an evaluation of 70 percent, the Board finds that this evaluation is not warranted.  While the Veteran did have suicide attempt in 2010, the records of the examinations subsequently show no current suicide thoughts or attempts.  While there is some indication that the Veteran has some difficulty in adapting to stressful circumstances (including work or a worklike setting), he has been married for 41 years, is able to assist caring for his in-laws, has friends, and is continuing to seek employment.  

There is no evidence of obsessional rituals which interfere with routine activities;
speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The above referenced medical records show that the Veteran has presented with an appropriate, although depressed, affect and has interacted appropriately.  

There is also no evidence of record suggesting the Veteran experienced impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The VA examinations and SSA records show the evidence consistently indicates no deficiency in judgment or thinking.  Although the Veteran has been treated for suicidal ideation and attempts in the past, these incidents do not indicate unprovoked irritability with periods of violence.  Rather, the Veteran has reported that these incidents arose from his long-term frustration with pain management for a non-service connected orthopedic condition.  See October 2015 VA examination.

There is no evidence of record indicating symptoms such as any difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  The SSA records VA examinations noted that the Veteran's reports of worsening memory, however, on mental status examination the Veteran's memory was found to be intact.  There is no indication that the Veteran is only capable of retention of only highly learned material or forgetting to complete tasks.  The VA examinations of record indicate that the Veteran is independent in his living situation, prepares his meals, pays bills, and is competent to receive benefits.

As to inability to establish and maintain effective relationships, the record reflects the Veteran has meaningful relationships.  The records reflect that the Veteran has had a rocky relationship with his spouse that has resulted in frequent and some evidence of physical violence.  However, the Veteran has been married for more than 40 years and has a good relationship with his children and spouse's parents.  Accordingly, the Board finds that the Veteran has manifested difficulty in establishing and maintaining effective work and social relationships rather than an inability to establish and maintain effective relationships.

The Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436, 443   (2002).

As to occupational impairment, the VA examinations and SSA records indicate that the Veteran is functioning with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran was noted at the October 2015 VA examination to be assisting with the care of his in-laws, feeding and watering animals, and the Veteran reported that he is actively seeking a job and feels he could work as a manager, but not do the physical labor he has in the past. The SSA records reflect an assessment that the Veteran does not have a total occupational or social impairment that is attributable to his service-connected PTSD.  This assessment noted that the evidence suggested that the Veteran was capable of at least low stress work.  The rationale for this opinion was that the Veteran had not manifested mental functioning of significant concern that is from a psychological perspective, he presents with no impaired activities of daily living functioning, no evidence of socialization deficit.  

As to social impairment, the Veteran has reported a stable relationship with his wife and occasionally socializes with his community.  The Veteran has been successful in establishing and maintaining effective social relationships, he has been married for 41 years and reported a good relationship with his in-laws, as well as history of working with his father-in-law.  The Veteran is independent in his living situation, prepares his meals, pays bills, and is competent to receive benefits.  

Given the above, the evidence is against a finding that the Veteran has occupational and social impairment with reduced reliability and productivity.   In summary, a 50 percent disability rating, but no higher, is warranted throughout the appeal period.  





Extraschedular Evaluation

Finally, the Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The first Thun element is not satisfied here.  The criteria for rating mental disorders are very broad and are focused on occupational and social impairment.  While some symptoms are listed in the criteria, these symptoms are merely demonstrative.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See 38 C.F.R. § 4.130; Diagnostic Code 9411.  

The Board has considered the functional effects of the service-connected PTSD.  The record does not show that his service-connected PTSD presents an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  The manifestations of the service-connected disability, namely occupational or social impairment, are addressed by the rating criteria.  See 38 C.F.R. § 4.130; Diagnostic Code 9411.  The Board notes that the Veteran has been hospitalized during the pendency of the appeal, however, the Board also notes that the Veteran reported at the October 2015 VA examination that he is actively seeking work.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized or experienced marked interference with employment (above that contemplated by the current 50 percent rating) as a result of his service-connected disabilities.  Although the Veteran was hospitalized in 2014 and 2015, the Veteran, the Board does not find that these facts indicate "frequent" hospitalization.  Prior to his 2014 hospitalization, the Veteran was last seen on an in-patient psychiatric basis in approximately 2009.  As to marked interference with employment, the VA examinations and the Social Security records show minimal to moderate effects on occupational functioning due the Veteran's PTSD.  See December 2011 VA examination; see also August 2010 SSA assessment.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements of the Veteran.  Simply put, the Veteran's service-connected disability does not present an exceptional or unusual disability picture.  Extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  

TDIU

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

The Veteran is service connected for PTSD, rated as 50 percent disabling.  The Board notes that the Veteran does not meet the schedular criteria for TDIU, he has a single service-connected disability of PTSD, rated as 50 percent disabling.  38 C.F.R. § 4.16(a).

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the veteran's disability ratings where the service connected disabilities alone render him unemployable.  

The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

For the following reasons, the Board finds that a remand for this purpose is not warranted.

As noted above, the VA examinations dated December 2011, March 2013, and October 2015, as well as the August 2010 assessment from SSA do not indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Specifically, the August 2010 assessment from SSA noted that the evidence suggested that the Veteran was capable of at least low stress work.  The rationale for this opinion was that the Veteran had not manifested mental functioning of significant concern that is from a psychological perspective, he presents with no impaired activities of daily living functioning and no evidence of socialization deficit.  

Similarly, the VA examinations dated December 2011, March 2013, and October 2015, at most, found the Veteran manifested an occupational and social impairment with reduced reliability and productivity, rather than an occupational and social impairment, with deficiencies in most areas, or a total occupational and/or social impairment.  

Further, the Veteran has been evaluated and found to have intact judgment, insight, memory and adequate attention and concentration.  Importantly, as of the October 2015 VA examination, the Veteran reported that he is actively seeking work, potentially as a manager.  The Veteran's past work and skill level indicate he was a superintendent in construction, a chemical division manager, and a salesman and that his work was considered skilled.  The Veteran completed high school as his highest educational level.  The Veteran was noted to have a 15 year work history in semi-skilled employment.  These factors indicate that Veteran may be successful in obtaining new employment as a manager.  Therefore, the Board finds that the evidence does not warrant a referral of the case to the Under Secretary for Benefits or the Director of Compensation for extra-schedular IU consideration.  Additionally, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


ORDER

An initial evaluation of 50 percent for PTSD, but no higher, is granted.

A total rating based on individual unemployability by reason of service-connected disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


